Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Objections
Claim 1 is objected to because of the following informalities:  the scope of the protection sought by ”***” in  
    PNG
    media_image1.png
    110
    449
    media_image1.png
    Greyscale
is unclear.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  improper punctuation as it is missing a period at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites “the linear or branched alkylene group having 1 to 12 carbon atoms” (emphasis added) with respect to the substituent Sp in the compound of formula (I); the scope of the protection sought is not clear, since a branched alkylene group requires a minimum of 3 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituent Sp in the claimed compound of formula (I).
Claim 1 is rejected as being vague and indefinite when it recites “R represents a linear or branched alkoxy group having 1 to 11 carbon atoms, a linear or branched alkyl group having 1 to 12 carbon atoms” (emphasis added) with respect to the substituent A2 in the compound of formula (I); the scope of the protection sought is not clear, since each of a branched alkoxy group and a branched alkyl group requires a minimum of 3 carbon atoms. Claim 1 fails to particularly point out and distinctly claim R in the substituent A2 in the claimed compound of formula (I).
Claim 5 is rejected as being vague and indefinite when it recites “wherein SP in Formula (I) is a linear or branched alkylene group having 1 to 3 carbon atoms” (emphasis added); the scope of the protection sought is not clear, since a branched alkylene group requires a minimum of 3 C atoms. Claim 5 fails to particularly point out and distinctly claim the substituent Sp in the claimed compound of formula (I).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 13, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiono et al. (U.S. Patent No. 8,565,058).
Shiono et al.  discloses a polymerizable liquid crystal composition comprising a compound inclusive of the compound of the present formula (I), as represented therein by 
    PNG
    media_image2.png
    194
    782
    media_image2.png
    Greyscale
(columns 15-16, line 1+).

Claims 1, 3-7, 11, 13, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu et al. (U.S. Patent No. 10,048,416).
Muramatsu et al.  discloses a polymerizable liquid crystal composition comprising a compound inclusive of the compound of the present formula (I), as represented therein by 
    PNG
    media_image3.png
    110
    531
    media_image3.png
    Greyscale
 (columns 57-58, line 40).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/697,526 (corresponding to U.S. Patent Application Publication No. 2022/0213384). 
Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a polymerizable liquid crystal composition, the corresponding use thereof said polymerizable liquid crystal composition to form a cured product, as well as the corresponding use thereof said cured product to form an optical film and the corresponding use thereof said optical film to form each of a polarizing plate and an image display device, characterized in that said polymerizable liquid crystal composition comprises a compound inclusive of the compound of the present formula (I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent Application Publication No. 2022/0010209.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722